Citation Nr: 1114179	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a third degree burn scar of the right lateral thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1959 to February 1960.  He also served on active duty for training (ACDUTRA) for approximately two weeks in June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

In November 2006, the Board denied entitlement to a higher initial disability rating for residuals of a third degree burn of the right lateral thigh.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims ("the Court").  In a July 2007 Joint Motion for Remand, which was granted by Order of the Court in July 2007, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  Thereafter, the Board remanded this appeal in November 2007 and January 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand directives and that it may therefore proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was awarded service connection for right knee disability, and assigned a disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010), effective January 3, 2007, as well as a temporary total rating based upon a total knee arthroplasty.  A September 2009 VA examination report indicates that the Veteran underwent a total right knee arthroplasty in April 2009 and that the residuals of this surgery are secondary to his service-connected atrophy of the right vastus lateralis muscle.  VA has a legacy of paternalism in its dealings with veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and its benefits system is uniquely pro-claimant.  Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  With these principles in mind, the Board finds that evaluation of the Veteran's right knee disability should be considered under Diagnostic Code 5055.  As such, the issue of entitlement to an increased rating for right knee disability is REFERRED to the RO for consideration.  


FINDING OF FACT

The competent and probative evidence demonstrates that the Veteran's third degree burn scar of the right lateral thigh measures no more than 45 square inches and is manifested by adherence to the underlying tissue; there is also evidence that his burn injury includes muscle atrophy of the vastus lateralis muscle and post-total right knee arthroscopic changes, but there is no evidence of additional functional limitations, including symptomatology which demonstrates loss of use of the right foot.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for a third degree burn scar of the right lateral thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 4.3, 4.7, 4.43 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran's claim for a higher disability rating for residual scarring of the right lateral thigh arises from his disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has further elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As to the present appeal, letters sent to the Veteran in July 2003, November 2007, and June 2010 satisfied the VA's duty to notify requirements.  Ideally, all of this notice should have been provided to the Veteran prior to the award of service connection in the September 2003 rating decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the aforementioned VCAA letters the entire record was reviewed and the claim was readjudicated in a January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that the VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and providing VA examinations that are adequate for rating purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2 (2010).  Review of the claims file reveals that the Veteran's service treatment records have been associated with the claims file, as well as all post-service medical evidence that is relevant to the claims decided herein.  The Veteran was asked on multiple occasions to provide information regarding any relevant treatment, including a consent for release of records from Dr. Merkel, however, he failed to reply to the VA's requests.  Under these circumstances, the Board concludes that there is no additional relevant, outstanding evidence that needs to be obtained before deciding these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  

The Board notes that it remanded this appeal in November 2007, in part, to search for any additional service records which might pertain to evaluation and treatment of the Veteran's service-connected right thigh burn.  A request was sent to the National Personnel Records Center (NPRC) in late-2008 for any inpatient clinical records from the Oak Knoll Naval Hospital for the period from June 26, 1963, to July 31, 1963.  A response was subsequently received that a search was conducted, but that no records were located.  

Under 38 C.F.R. § 3.159(e), if VA makes efforts to obtain records and determines that the records do not exist, VA must provide the claimant with oral or written notice of that fact which identifies the records not obtained, an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  Here, there is no evidence in the claims file that shows compliance with § 3.159(e) other than the fact that the September 2009 supplemental statement of the case notified the Veteran of the negative response.  In that sense it can be said that there is an error in notice in this case.  

That there is an error in notice is not, however, necessarily a reason to delay adjudication of the appeal and consume additional resources to correct the error.  Rather, the question is whether the claimant has been prejudiced by the error.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice).  In this case the Board requested that a search be conducted for additional service treatment records because there was evidence that the Veteran's residual scarring may involve a muscle injury and service records would therefore be relevant to rating this injury.  See 38 C.F.R. § 4.56 (2010).  The claims file reflects that the Veteran was, in fact, awarded a separate rating for muscle injury to the vastus lateralis muscle, but did not disagree with the initial rating assigned.  Thus, the Board does not have jurisdiction over the rating assigned to his muscle injury and the absence of these records is moot to its determination.  The lack of notice therefore does not require VA to delay adjudication of the appeal.

In addition to obtaining relevant evidence in support of his claim, the VA has afforded the Veteran appropriate VA examinations.  See 38 C.F.R. § 4.2 (2010); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, he was examined in September 2003 and September 2009 for the specific purpose of evaluating the nature and severity of his residuals of a third degree burn of the right lateral thigh.  Review of these examination reports reveals information relevant to the diagnostic criteria used to evaluate the scar that is the subject of this decision.  There is also sufficient discussion as to the functional impact of this disability and its related symptoms on the Veteran's daily life and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Finally, both examinations reflect that the claims file, and thus the medical history, was available and reviewed by the examining clinician.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claims decided below.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  



Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in November 2007 and January 2010 for the purpose of: (1) providing notice consistent with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); (2) obtaining any outstanding clinical service records pertaining to the Veteran's right thigh burn and treatment; (3) requesting information from the Veteran regarding any outstanding private treatment records; and (4) providing a VA examination to assess the Veteran's service-connected right thigh burn, including any associated scarring or musculoskeletal disabilities.  As discussed above, the Veteran has been provided fully compliant VCAA notice.  Moreover, the June 2010 notice letter included a specific request for any information and/or records pertaining to treatment received for his residual scarring, including records from Dr. Merkel.  Reasonable efforts were made to search for additional service treatment records, but none were found.  Finally, the Veteran underwent VA examination in September 2009 which, as previously discussed, is adequate for rating purposes.  Thus, it appears that there was substantial compliance with the remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

Historically, the Veteran was awarded service-connected compensation benefits for a third degree burn scar of the right lateral thigh by RO rating decision dated in September 2003.  The RO assigned an initial disability rating of 20 percent effective from March 20, 2003, the date the Veteran's claim was received, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  The Veteran disagreed with the initial rating assigned and perfected an appeal as to this issue.  As noted above, the Board denied a higher initial rating, but the Court vacated this decision and remanded the appeal, in part, for consideration of whether an increased or separate rating(s) was warranted based on evidence of record.  Following the Board's November 2007 remand for additional development, the Appeals Management Center (AMC) awarded service connection for atrophy of the vastus lateralis muscle and a right knee disability and assigned evaluations for each.  

As of the date of this decision, the Veteran has not indicated disagreement with either the disability ratings or effective dates assigned to service-connected atrophy of the vastus lateralis muscle and right knee disability.  As such, the Board does not have jurisdiction of these initial ratings and they will not be discussed below.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002).  The Veteran also has not indicated whether the AMC's actions in the September 2009 rating decision satisfied his appeal as to the disability rating assigned to the third degree burn scar of the right lateral thigh.  The appropriateness of the initial rating assigned to his scar therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In the present case, the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected scar on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

As noted above, the Veteran's third degree burn scar of the right lateral thigh has been rated pursuant to Diagnostic Code 7801.  Initially, the Board observes that VA revised the criteria for the evaluation of scars effective October 23, 2008.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008, unless a claimant rated under a previous version of the criteria requests review under the most recent criteria.  Here, the Veteran's initial claim for increase preceded October 23, 2008, by several years, and he has not specifically requested evaluation under the latest revised criteria.  As such, the new regulatory provisions do not apply.    

According to Diagnostic Code 7801, a 20 percent rating is warranted for scars, other than the head, face, or neck, that are deep or that cause limited motion with an area or areas exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A schedular rating in excess of 20 percent is warranted only when the area(s) of the scar exceed(s) 72 square inches (465 square centimeters).  Id.  For purposes of this rating criteria, a deep scar is defined as "one associated with underlying soft tissue damage."  Id. at Note (2).  

In view of the lay and medical evidence of record, the Board finds that the currently assigned 20 percent disability rating is appropriate under the above rating criteria.  In this regard, the record contains various treatment and examination records describing the size, shape, and area of the Veteran's scar, including a June 1963 service treatment record, a March 2004 private treatment report, and September 2003 and September 2009 VA examination reports.  Such evidence reflects that his right lateral thigh scar measures no more than 45 square inches (or 290 square centimeters), thereby placing it squarely within the range contemplated by a 20 percent disability rating under Diagnostic Code 7801 throughout this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings might be appropriate when there is evidence of an increase in the severity of a disability during an initial rating appeal).  

Pertinent law requires that the Board consider whether the Veteran is not only entitled to a higher rating under the diagnostic criteria considered by the RO, but also whether a higher or separate rating(s) may be awarded under other potentially applicable diagnostic criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  As such, the Board has considered whether the Veteran may be entitled to a higher initial rating under any of the remaining diagnostic codes that apply to ratings scars.  

Diagnostic Codes 7802 through 7804 provide for a maximum schedular rating of no more than 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2007).  No discussion is therefore necessary as to whether the Veteran might be more appropriately rated under one of these diagnostic codes.  Diagnostic Code 7805, on the other hand, directs the Board to rate a scar based on the limitation of function of the affected part - the right thigh, in this case.  Id. at Diagnostic Code 7805 (2007).  Here, the medical evidence of record reflects that the Veteran has been found to have a stable, nontender scar of the right thigh that is adherent to the underlying tissue.  Also present is mild muscle atrophy of the vastus lateralis muscle that is directly related to the burn injury and which is manifested by subjective complaints of weakness and objective evidence of decreased muscle strength.  There is also evidence that the Veteran has been diagnosed with right knee arthritis manifested by degenerative changes, limitation of motion of the knee, and effusion, and that such disability has been deemed directly related to the atrophy of the right thigh muscle.  No additional functional limitations are reported by the Veteran, and the competent and probative medical evidence of record fails to show any further limitations such as a right hip disability or iliotibial band dysfunction.  

As previously discussed, the Veteran has already been granted separate ratings for a muscle injury of the vastus lateralis muscle and for an orthopedic right knee disability.  Thus, it does not appear that there are any functional limitations of the Veteran's disability which are not currently contemplated by his current ratings.  In this regard, his assigned rating under Diagnostic Code 7801 contemplates any disability due to the size and adherent nature of the scarring, his assigned rating for atrophy of the vastus lateralis muscle contemplates any disability due to any muscle injury, including decreased strength, and his assigned rating for residuals of a total right knee arthroplasty contemplates any disability due to orthopedic problems, including any painful motion.  In sum, no higher rating is appropriate pursuant to Diagnostic Code 7805 because there is no additional functional limitations with which to rate the Veteran's disability.  

The Board acknowledges that the September 2003 VA examination report contains evidence that the Veteran reported experiencing balance problems associated with his right lower extremity injuries and that the examiner noted an inability to tolerate weight bearing on the right leg.  There is also evidence from a private physician that the Veteran feels that he cannot walk without pain medication.  Such evidence, at a minimum, raises the issue of whether the Veteran's right lower extremity is useless, and thus, whether the Veteran may be entitled to special monthly compensation based on loss of use of the right foot.  See 38 C.F.R. §§ 3.350(a), 4.43 (2010).  

Special monthly compensation is payable for each anatomical loss or loss of use of one foot, and that loss or loss of use of a foot contemplates interference with balance or propulsion to the point where the same movement could be accomplished equally well by an amputation stump with prosthesis.  Id.  While the Board acknowledges that the Veteran is competent to report having difficulty ambulating as a result of his burn injury, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), it concludes that the medical evidence in the present case does not support a finding that the Veteran's disability has interfered with his ambulation to the point that it has resulted in loss of use of the right foot.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (stating that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  In this regard, the September 2009 VA examiner noted that the Veteran does not use any orthotics, prosthetics, braces, or crutches to assist him in ambulating.  In fact, the examiner indicated that the Veteran was observed to move about "independently without functional limitation" with a "steady and even" gait.  Seeing as the Veteran is able to ambulate without assistance despite symptoms of pain and weakness, it cannot be said that his right lower extremity would be equally well served by an amputation stump.  As such, loss of use of the foot is not shown.  

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for his third degree burn scar of the right lateral thigh.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements have already been discussed above, along with the relevant objective medical findings of record, and the Board finds that such evidence does not support an initial rating in excess of the 20 percent assigned by the RO.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Furthermore, the Board has considered whether higher or separate rating(s) might be appropriate for and concluded that all symptomatology and functional limitation(s) associated with his burn injury, including residual scarring and musculoskeletal disabilities, are contemplated by various disability ratings already assigned.  Therefore, with consideration of the above, the Board concludes that the preponderance of the evidence is against this initial rating claim, and no higher rating will be assigned.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for burn scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's burn scar with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria used to evaluate the Veteran's disability focuses on the nature and size of the burn scar.  The diagnostic criteria also contemplate higher ratings for additional functional impairment, which, in the present case, have been assigned for his musculoskeletal disabilities.  

In short, there is nothing in the record to indicate that the symptomatology associated with this service-connected disability is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for a third degree burn scar of the right lateral thigh is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


